                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

DANIEL SCHEUERMAN                                *

       Plaintiff                                 *

               v.                                *           Civil Action No. DKC-18-2655

STATE OF MARYLAND,                               *
CASE MANAGER O’LEARY,
LT. DONOWAY,                                     *
COMMISSIONER OF CORRECTION,
                                                 *
       Defendants
                                        ***
                                 MEMORANDUM OPINION

       Defendants filed a motion to dismiss or for summary judgment in response to the civil

rights complaint filed by Plaintiff Daniel Scheuerman. ECF No. 14. Mr. Scheuerman sought an

extension of time in which to file a response and moved for the appointment of counsel on June 17,

2019. ECF No. 16. Mr. Scheuerman’s request for an extension of time was granted and he was

provided until September 20, 2019, to file a response in opposition to Defendants’ motion. The

court denied his request for appointment of counsel without prejudice, finding that he had

demonstrated the wherewithal either to articulate the legal and factual basis of this claims himself

or secure meaningful assistance in doing so. ECF No. 17. He was advised, pursuant to Roseboro

v. Garrison, 528 F.2d 309 (4th Cir. 1975), of the consequences of failing to respond. ECF No. 15.

To date, Mr. Scheuerman has not filed a response to Defendants’ motion to dismiss or for summary

judgment. Upon review of the record the court deems a hearing in this matter unnecessary. See

Local Rule 105.6 (D. Md. 2018). For the reasons stated below, Defendants’ motion will be

granted.
                                         Background

       Mr. Scheuerman is an inmate committed to the custody of the Maryland Division of

Correction and currently confined at Maryland Correctional Institution-Jessup (“MCIJ”). His

complaint concerns his transfer from Eastern Correctional Institution (“ECI”), where he was

assigned to protective custody (“PC”) status, to MCIJ, where he was placed in general population.

ECF No. 1 at 3. According to Mr. Scheuerman, his transfer did not comply with Division of

Correction directives because the Commissioner of Correction was not consulted prior to his

removal from PC and placment into general population. Id. He claims that because this additional

level of review was not performed, he was stabbed at MCIJ by a member of a prison gang known

as Dead Men Incorporated or DMI. Id. Mr. Scheuerman was targeted by the gang because he

gave information about a murder committed by DMI members and worked with the FBI in its

investigation on the murder. Id. He admits he “requested to be taken off of PC” but believes he

would not have been stabbed “if they would have went (sic) through the proper procedures &

checked w[ith] the Commissioner of Corrections.” Id. As relief, Mr. Scheuerman seeks to sue the

State of Maryland for negligence and failure to protect and ants to be “placed back on a safe PC

unit or be allowed to be kept on admin/PC.” Id.

       Defendants seek dismissal of the complaint (1) based on Mr. Scheuerman’s failure to assert

conduct or omissions to act by Defendants that resulted in his injury and (2) because his request

for injunctive relief has been made moot by events that occurred subsequent to the filing of his

complaint. ECF No. 14-1 at 1-3. In the alternative, Defendants seek summary judgment in their

favor because he fails to substantiate a claim under the Eighth Amendment. Id. at 2.




                                                  2
                                        Standard of Review

       The purpose of a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is to test the

sufficiency of the complaint. See Edwards v. Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). The

Supreme Court articulated the proper framework for analysis:

         Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain
         statement of the claim showing that the pleader is entitled to relief,” in order to
         “give the defendant fair notice of what the . . . claim is and the grounds upon
         which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957) (abrogated on other
         grounds). While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
         not need detailed factual allegations, ibid.; Sanjuan v. American Board of
         Psychiatry and Neurology, Inc., 40 F.3d 247, 251 (7th Cir. 1994), a plaintiff's
         obligation to provide the “grounds” of his “entitle[ment] to relief” requires more
         than labels and conclusions, and a formulaic recitation of the elements of a cause
         of action will not do, see Papasan v. Allain, 478 U.S. 265, 286 (1986) (on a
         motion to dismiss, courts “are not bound to accept as true a legal conclusion
         couched as a factual allegation”). Factual allegations must be enough to raise a
         right to relief above the speculative level, see 5 C. Wright & A. Miller, Federal
         Practice and Procedure § 1216, pp. 235-236 (3d ed. 2004) (hereinafter Wright
         & Miller) (“[T]he pleading must contain something more . . . than . . . a statement
         of facts that merely creates a suspicion [of] a legally cognizable right of action”),
         on the assumption that all the allegations in the complaint are true (even if
         doubtful in fact), see, e.g., Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508, n.1
         (2002); Neitzke v. Williams, 490 U.S. 319, 327(1989) (“Rule 12(b)(6) does not
         countenance . . . dismissals based on a judge's disbelief of a complaint's factual
         allegations”); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (a well-pleaded
         complaint may proceed even if it appears “that a recovery is very remote and
         unlikely”).

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnotes omitted).

       This standard does not require a defendant to establish “beyond doubt” that plaintiff can

prove no set of facts in support of his claim which would entitle him to relief. Id. at 561. Once a

claim has been stated adequately, it may be supported by showing any set of facts consistent with

the allegations in the complaint. Id. at 562. The court need not, however, accept unsupported

legal allegations, see Revene v. Charles Cty Comm'rs, 882 F.2d 870, 873 (4th Cir. 1989), legal

conclusions couched as factual allegations, see Papasan v. Allain, 478 U.S. 265, 286 (1986), or



                                                  3
conclusory factual allegations devoid of any reference to actual events, see United Black

Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979).

         A motion for summary judgment will be granted only if there exists no genuine issue as to

any material fact and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ.

P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). The moving party bears the burden of showing that there is no genuine issue

as to any material fact. However, no genuine issue of material fact exists if the nonmoving party

fails to make a sufficient showing on an essential element of his or her case as to which he or she

would have the burden of proof. Celotex, 477 U.S. at 322-23. Therefore, on those issues on which

the nonmoving party has the burden of proof, it is his or her responsibility to confront the summary

judgment motion with an affidavit or other similar evidence showing that there is a genuine issue

for trial.

         Summary judgment is appropriate under Rule 56(c) of the Federal Rules of Civil Procedure

when there is no genuine issue as to any material fact, and the moving party is plainly entitled to

judgment in its favor as a matter of law. In Anderson, the Supreme Court explained that, in

considering a motion for summary judgment, the “judge’s function is not himself to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” 477 U.S. at 249. A dispute about a material fact is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id. at 248. Thus, “the judge

must ask himself not whether he thinks the evidence unmistakably favors one side or the other but

whether a fair-minded jury could return a verdict for the [nonmoving party] on the evidence

presented.” Id. at 252.




                                                 4
          In undertaking this inquiry, a court must view the facts and the reasonable inferences drawn

therefrom “in a light most favorable to the party opposing the motion.” Matsushita Elec. Indus.

Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States v. Diebold, Inc.,

369 U.S. 654, 655 (1962)); see also E.E.O.C. v. Navy Fed. Credit Union, 424 F.3d 397, 405 (4th

Cir. 2005). The mere existence of a “scintilla” of evidence in support of the non-moving party’s

case is not sufficient to preclude an order granting summary judgment. See Anderson, 477 U.S. at

252. This court has previously held that a “party cannot create a genuine dispute of material fact

through mere speculation or compilation of inferences.” Shin v. Shalala, 166 F. Supp. 2d 373, 375

(D. Md. 2001) (citation omitted). Indeed, this court has an affirmative obligation to prevent

factually unsupported claims and defenses from going to trial. See Drewitt v. Pratt, 999 F.2d 774,

778-79 (4th Cir. 1993) (quoting Felty v. Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir.

1987)).

                                               Analysis

I.        Sufficiency of the Complaint

          The individual Defendants assert that the complaint should be dismissed because it

contains no allegations against them; rather, they are simply listed in the caption of the complaint.

The only named Defendant mentioned in the factual narrative provided by Mr. Scheuerman is the

Commissioner of Correction, but the allegation as to the Commissioner is also insufficient. Mr.

Scheuerman simply states that the Commissioner should have been consulted prior to his removal

from PC and his transfer to MCIJ. ECF No. 1 at 3. Liability under 42 U.S.C. § 1983 attaches only

upon personal participation by a defendant in the constitutional violation. Trulock v. Freeh, 275

F.3d 391, 402 (4th Cir. 2001). Here, Mr. Scheuerman has failed to articulate what each of the

named Defendants did or failed to do that resulted in his injury.            To the extent that Mr.



                                                   5
Scheuerman’s self-represented status contributed to or was the cause of his failure properly to state

the claims against each of the named Defendants, the complaint still fails.

II.    Eleventh Amendment Immunity

       Under the Eleventh Amendment to the United States Constitution, a state, its agencies and

departments are immune from suits in federal court brought by its citizens or the citizens of another

state, unless it consents. See Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89, 100

(1984). “It is clear, of course, that in the absence of consent a suit in which the State or one of its

agencies or departments is named as the defendant is proscribed by the Eleventh Amendment.”

Id., citing Florida Department of Health v. Florida Nursing Home Assn., 450 U.S. 147 (1981) (per

curiam). While the State of Maryland has waived its sovereign immunity for certain types of cases

brought in state courts, see Md. Code Ann., State Gov’t § 12-202(a), it has not waived its immunity

under the Eleventh Amendment to suit in federal court. “A State’s constitutional interest in

immunity encompasses not merely whether it may be sued, but where it may be sued.” Halderman,

465 U.S. at 100 (emphasis in original). Mr. Scheuerman’s claim against the State of Maryland is

barred and will be dismissed.

III.   Injunctive Relief and Mootness

       Even if Mr. Scheuerman had alleged a complaint against a proper individual, his request

for injunctive relief would be moot. Article III of the Constitution limits the judicial power to

“actual, ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477

(1990) (citations omitted).     “A case becomes moot—and therefore no longer a ‘Case’ or

‘Controversy’ for purposes of Article III – when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85,

91 (2013) (internal quotation marks omitted).



                                                  6
       Where injunctive or declaratory relief is requested in an inmate’s complaint, it is possible

for events occurring subsequent to the filing of the complaint to render the matter moot. See

Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (transfer of prisoner moots his Eighth

Amendment claims for injunctive and declaratory relief); see also Slade v. Hampton Rd’s Reg’l

Jail, 407 F.3d 243, 248–49 (4th Cir. 2005) (pre-trial detainee’s release moots his claim for

injunctive relief); Magee v. Waters, 810 F.2d 451, 452 (4th Cir. 1987) (holding that the transfer of

a prisoner rendered moot his claim for injunctive relief). Section 1983 actions seeking injunctive

and/or declaratory relief have been declared moot when the practices, procedures, or regulations

challenged were no longer in use. See, e.g., Tawwab v. Metz, 554 F.2d 22, 23-24 (2d Cir. 1977);

Bradley v. Judges of Superior Court, 531 F.2d 413 (9th Cir. 1976); Locke v. Bd. of Public

Instruction, 499 F.2d 359 (5th Cir. 1974); Wilkinson v. Skinner, 462 F.2d 670 (2d Cir. 1972);

Uzzell v. Friday, 401 F. Supp. 775 (M.D.N.C. 1975), aff’d in pertinent part, 547 F.2d 801 (4th Cir.

1977); Rappaport v. Little League Baseball, Inc., 65 F.R.D. 545, 547-48 (D. Del. 1975).

       Defendants assert, and Mr. Scheuerman fails to dispute, that following his assault at MCIJ

he signed a “Protective Status Request/Waiver Form” stating that he did not wish to be on

protective custody. See ECF No. 14-8 (verified records) at 3. Handwritten on the form is Mr.

Scheuerman’s statement that: “I do not fear for my safety here at MCIJ. I do not have issues with

DMI or any other gangs here.” Id. The document is dated January 29, 2019, approximately five

months after Mr. Scheuerman filed his complaint with this court. Id. “[T]o survive summary

judgment, [plaintiff] must come forward with evidence from which it can be inferred that the

defendant-officials were at the time suit was filed, and are at the time of summary judgment,

knowingly and unreasonably disregarding an objectively intolerable risk of harm, and that they

will continue to do so; and finally to establish eligibility for an injunction, the inmate must



                                                 7
demonstrate the continuance of that disregard during the remainder of the litigation and into the

future.” Farmer v. Brennan, 511 U.S. 825, 846 (1994).

       The undisputed evidence here supports Defendants’ position that Mr. Scheuerman’s

request for injunctive relief is moot in light of his waiver of assignment to PC.

IV.    Failure to Protect from Violence

       Similarly, his claim for failure to protect would fail on the merits. In order to prevail on

an Eighth Amendment claim of failure to protect from violence, Mr. Scheuerman must establish

that Defendants exhibited deliberate or callous indifference to a specific known risk of harm. See

Pressly v. Hutto, 816 F.2d 977, 979 (4th Cir. 1987). “Prison conditions may be ‘restrictive and

even harsh,’ but gratuitously allowing the beating or rape of one prisoner by another serves no

legitimate penologicial objective, any more than it squares with evolving standards of decency.

Being violently assaulted in prison is simply not part of the penalty that criminal offenders pay for

their offenses against society.” Farmer,511 U.S. at 833-34 (citations omitted). “[A] prison official

cannot be found liable under the Eighth Amendment for denying an inmate humane conditions of

confinement unless the official knows of and disregards an excessive risk to inmate health or

safety; the official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837, see also

Rich v. Bruce, 129 F.3d 336, 339-40 (4th Cir. 1997).

       “The Eighth Amendment’s prohibition on cruel and unusual punishments imposes certain

basic duties on prison officials.” Raynor v. Pugh, 817 F.3d 123, 127 (4th Cir. 2016) (citing

Farmer, 511 U.S. at 832). Those duties “include maintaining humane conditions of confinement,

including the provision of adequate medical care and . . . ‘reasonable measures to guarantee the

safety of the inmates.’” Id. “[N]ot every injury suffered by a prisoner at the hands of another



                                                 8
translates into constitutional liability for prison officials responsible for the victim’s safety.”

Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir. 2015). A two-part inquiry that includes both an

objective and a subjective component must be satisfied before liability is established. See Raynor,

817 F.3d at 127.

       Objectively, the prisoner “must establish a serious deprivation of his rights in the form of

a serious or significant physical or emotional injury” or substantial risk of either injury. Danser v.

Stansberry, 772 F.3d 340, 346–47 (4th Cir. 2014). The objective inquiry requires this court to

“assess whether society considers the risk that the prisoner complains of to be so grave that it

violates contemporary standards of decency to expose anyone unwillingly to such a risk.” Helling

v. McKinney, 509 U.S. 25, 36 (1993). A genuine dispute of fact regarding the extent of the injury

suffered precludes summary judgment. Raynor, 817 F.3d at 128.

       Subjectively, a plaintiff must establish that the prison official involved had “a sufficiently

culpable state of mind” amounting to “deliberate indifference to inmate health or safety.” Farmer,

511 U.S. at 834. Evidence establishing a culpable state of mind requires actual knowledge of an

excessive risk to the prisoner’s safety or proof that prison officials were aware of facts from which

an inference could be drawn that a substantial risk of serious harm exists and that the inference

was drawn. Id. at 837. A plaintiff may “prove an official’s actual knowledge of a substantial risk

‘in the usual ways including inference from circumstantial evidence” so that “’a factfinder may

conclude that a prison official knew of a substantial risk from the very fact that the risk was

obvious.’” Raynor, 817 F.3d at 128. Actual knowledge of a substantial risk does not alone impose

liability. Where prison officials responded reasonably to a risk, they may be found free of liability.

Farmer, 511 U.S. at 844.




                                                  9
       Here, it is undisputed that on February 16, 2018, Mr. Scheuerman asked to be removed

from PC while he was confined at ECI, stating he no longer felt safe on the PC tier because he

owed money to other inmates housed there. See ECF No. 14-4 at 4 and 5. Mr. Scheuerman made

the request during a meeting with Defendant case manager Edmund O’Leary. Id. at 1, ¶5. Pursuant

to his request, a team consisting of Defendant O’Leary, Case Manager McCabe, and Defendant

Lt. Donoway met on March 2, 2018, and “completed and submitted [their] review and

recommendations” in response to Mr. Scheuerman’s request. Id. at 2, ¶6. The team recommended

that Mr. Scheuerman be assigned to “special confinement housing as administrative segregation

PC and then to general population on the date of transfer to another medium security facility (other

than WCI and MCI-H, where [he] had verified enemies).” Id.

       In an optional review, Case Management Supervisor Amy Gragg and Acting Case

Management Manager William Bailey concurred with the team’s recommendation on March 6,

2018. ECF No. 14-4 at 2, ¶6. Assistant Warden Walter West also conducted an optional review

of the team’s recommendation and concurred. Id. On March 7, 2018, Warden Foxwell approved

the decision to remove Mr. Scheuerman from protective custody and assign him to general

population on the date of his transfer. Id. Following Warden Foxwell’s approval, Defendant

O’Leary informed Mr. Scheuerman of the decision. Id. Mr. Scheuerman offered no objection to

the decision. Id.

       Mr. O’Leary characterizes the decision made for Mr. Scheuerman’s transfer and change in

housing status as a “careful one, intended to protect [Mr. Scheuerman] until he could be moved to

a different facility.” ECF No. 14-4 at 2, ¶7. Mr. O’Leary explains that in order to address Mr.

Scheuerman’s situation where he was no longer safe in PC but would also not be safe in general

population at ECI, he was placed in “special confinement” which Mr. O’Leary describes as “a



                                                10
hybrid of protective custody and administrative segregation.” Id. This is where Mr. Scheuerman

stayed until he could be transferred to a medium security facility where he had no known enemies,

which excluded Maryland Correctional Institution Hagerstown (MCIH) and Western Correctional

Institution (WCI). Id. at 2-3, ¶7. When another case management review was conducted on May 2,

2018, Mr. Scheuerman was continued on administrative segregation PC until he could be

transferred to general population at another medium security prison where he had no known

enemies. ECF No. 14-4 at 3, ¶8. When informed of the decision, Mr. Scheuerman voiced no

objection. Id.

       The case management reviews demonstrate that Defendants had no subjective knowledge

that Mr. Scheuerman would likely be assaulted if he was transferred to MCIJ. The reviews also

establish an objective need for Mr. Scheuerman’s removal from PC to ensure his safety. His self-

reported indebtedness to other inmates in the PC unit at ECI represented a viable threat to his

safety. Far from maliciously turning a blind eye to Mr. Scheuerman’s plight and the reported threat

to his safety, Defendants O’Leary and Donoway took reasonable and considered steps to ensure

Mr. Scheuerman remained safe pending his transfer. As such, they are entitled to summary

judgment in their favor.

IV.    Supervisory Liability

       Mr. Scheuerman’s claim against the Commissioner of Correction appears to be based on a

perceived duty on the part of the Commissioner to perform additional reviews of transfers where

an inmate is being removed from PC. ECF No. 1 at 3. A valid claim against supervisory officials

such as the Commissioner of Correction “is not based on ordinary principles of respondeat

superior, but rather is premised on ‘a recognition that supervisory indifference or tacit

authorization of subordinates’ misconduct may be a causative factor in the constitutional injuries



                                                11
they inflict on those committed to their care.’” Baynard v. Malone, 268 F.3d 228, 235 (4th Cir.

2001) (quoting Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984)). Supervisory liability under

§ 1983 must be supported with evidence that: (1) the supervisor had actual or constructive

knowledge that his subordinate was engaged in conduct that posed a pervasive and unreasonable

risk of constitutional injury to citizens like the plaintiff; (2) the supervisor’s response to the

knowledge was so inadequate as to show deliberate indifference to or tacit authorization of the

alleged offensive practices; and (3) there was an affirmative causal link between the supervisor’s

inaction and the particular constitutional injury suffered by the plaintiff. See Shaw v. Stroud, 13

F.3d 791, 799 (4th Cir. 1994).

       Defendants explain that there is no procedural requirement for the review suggested by Mr.

Scheuerman. The applicable institutional directive provides that the Warden or the Warden’s

designee shall approve any removal from administrative segregation resulting from either the

completion of an investigation or a Case Management review.                ECF No. 14-5 at 4;

(ECI.ID.100.0001.1.F). The Division of Correction’s Case Management Manual provides further

direction for placement and removal of an inmate on PC status. ECF No. 14-6 (Case Management

Manual). Specifically, it provides that an inmate’s status on PC “shall be reviewed by a case

management team upon receipt of information that may warrant reconsideration of an inmate’s

continued assignment to protective custody.” Id. at 8 (DOC.100.002.18.E(8)(a)(ii)). While the

provisions also require review and final decisions for removal from and assignment to PC by the

“managing official” (see id. at 3, ¶E), that term does not refer to the Commissioner of Correction.

Rather, that term is defined by Md. Code Ann., Corr. Svcs. Art. § 1-101 as “the administrator,

director, warden, superintendent, sheriff, or other individual responsible of the management of a

correctional facility.” The Case Management Manual further clarifies that the Commissioner of



                                                12
Correction is not charged with the responsibility of reviewing decisions on assignments to

protective custody or administrative segregation or special assignments. ECF No. 14-5 at 4-5,

DOC.100.0002.5.F (listing matters requiring the Commissioner’s review).

       Given the structure in place for determining when and if an inmate may be removed from

PC, it is clear there is no causal link between the Commissioner’s lack of involvement in Mr.

Scheuerman’s review and the injury he ultimately suffered. Aside from Mr. Scheuerman’s

conclusory and speculative claim that had the Commissioner reviewed his case he would not have

been stabbed, there is no indication that the Commissioner had actual or even constructive

knowledge of Mr. Scheuerman’s transfer to MCIJ, nor did any of the named Defendants have

reason to believe that the transfer would result in harm to Mr. Scheuerman. Given the undisputed

facts on record, the Commissioner of Correction is entitled to summary judgment in his favor.

                                          Conclusion

       For the reasons stated herein, the complaint will be dismissed as to the State of Maryland,

the motion to dismiss or for summary judgment is construed as a motion for summary judgment

as to the remaining Defendants and will be granted. A separate Order follows.




January 21, 2020                                    ___________/s/_________________
                                                    DEBORAH K. CHASANOW
                                                    United States District Judge




                                               13
